Order entered September 19, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00108-CV

                     DENNIS VICTOR, INDIVIDUALLY AND
             D/B/A MADISON AVENUE PROPERTIES, ET AL., Appellants

                                              V.

                           DIANE SAUCEDO, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16316

                                          ORDER
       By order dated August 16, 2017, the Court abated this appeal to allow the parties to

continue to resolve their dispute through settlement. On September 15, 2017, appellants filed a

status report informing the Court that the parties did not settle their dispute. Accordingly, we

REINSTATE this appeal.

       Appellees’ brief is due October 9, 2017.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE